Dismissed and Opinion Filed November 29, 2017




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00809-CV

                               FARAH NAZ, Appellant
                                        V.
                          HEAVEN SENT FLOOR CARE, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-00046-2017

                             MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated July 12, 2017, we notified appellant the $205 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated July 12, 2017, we informed

appellant the docketing statement in this case was due. We cautioned appellant that failure to

file the docketing statement within ten days might result in the dismissal of this appeal without

further notice. By letter dated October 5, 2017, we informed appellant the clerk’s record had not

been filed because appellant had not paid for the clerk’s record. We directed appellant to

provide, within ten days, written verification of payment or arrangements to pay for the clerk’s

record or written verification appellant had been found entitled to proceed without payment of
costs. We cautioned appellant that failure to do so would result in the dismissal of this appeal

without further notice. To date, appellant has not paid the filing fee, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.

       We dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE


170809F.P05




                                              –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

FARAH NAZ, Appellant                              On Appeal from the County Court at Law
                                                  No. 6, Collin County, Texas
No. 05-17-00809-CV       V.                       Trial Court Cause No. 006-00046-2017.
                                                  Opinion delivered by Chief Justice Wright.
HEAVEN SENT FLOOR CARE, Appellee                  Justices Lang-Miers and Stoddart
                                                  participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee HEAVEN SENT FLOOR CARE recover its costs of this
appeal from appellant FARAH NAZ.


Judgment entered November 29, 2017.




                                            –3–